Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Stender on 01/13/2022.
The amended claims are listed below.
Claim 1: Change the recitation “carrier comprising butylene glycol in an amount from 0.5 to about 10 weight percent based on the total weight of the composition and glycerine” (lines 7 to 8) to “carrier consisting of ethoxydiglycol in an amount from 0.5 to about 5 weight percent based on the total weight of the composition, glycerine”; insert the phrase “and one of butylene glycol and propylene glycol” immediately before the recitation “, a third agent” (line 9); and replace the recitation “from 20 to 6,000 cps” (2nd line from the end of the claim) with “from 20 to 10,000 cps”.
Claim 11: Change the recitation “polyethylene glycol PEG-8” (line 2) to “polyethylene glycol (PEG)-8”; delete the recitation “polyethylene glycol” (line 3) immediately before the recitation “PEG-8”; and replace the recitation “PEG/PPG-20/23” (line 4) with “PEG/propylene glycol (PPG)-20/23”.
Claim 14: Change the recitation “of claim 13” (line 1) to “of claim 1”.
Claim 15: Change the recitation “any botanical oil” (line 2) to “any coconut oil, olive oil, essential oils, grapeseed oil, hemp seed oil, or evening primrose oil”.
Claim 19: Change the recitation “inverse- phase emulsion” (last line) to “inverse phase emulsion of claim 1”.
Claim 20: Change the recitation “carrier comprising butylene glycol in an amount of about 0.5 to about 6 weight percent of the total weight of the composition;” (lines 8 to 9) to “carrier consisting of ethoxydiglycol in an amount from 0.5 to about 5 weight percent based on the total weight of the .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 12/09/2021 has been entered. Claims 4, 6, and 13 are cancelled. Claims 1-3, 5, 7-12, and 14-18 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 03/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/09/2021 is withdrawn.  Claims 19 and 20, directed to a method of manufacturing the composition of claim 1 and a composition comprising narrower limitation of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1-3, 5, 7-12, and 14-20 are currently under examination and allowed in this Office Action.   

Priority
This is US Application No. is 16/675,568 filed on 11/06/2019 and claims benefit of US Provisional Application No. 62/756,172 filed on 11/06/2018.

Withdrawn Claim Objections/Rejections
The objection of claims 1, 11, and 14 because of incorrect recitation, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 06/09/2021, is withdrawn in view of amended claims.
The rejection of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 06/09/2021, is withdrawn in view of amended claim 5.
The rejection of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 06/09/2021, is withdrawn in view of amended claim 1, and cancelled claims 4, 6, and 13. Claims 2, 3, 5, 7-12, and 14-18 depend from claim 1.
The rejection of claims 1-6, 8, 13-15, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Schmit et al., as set forth on pages 6 to 7 of the Non-Final Rejection mailed on 06/09/2021, is withdrawn in view of amended claim 1, and cancelled claims 4, 6, and 13. Claims 2, 3, 5, 8, 14, 15, and 18 depend from claim 1.
The rejection of claims 1-15 and 18 under 35 U.S.C. 103 as being unpatentable over Schmit et al. in view of Winckle et al. as evidenced by Dow Corning 3225C, as set forth on pages 8-11 of the Non-Final Rejection mailed on 06/09/2021, is withdrawn in view of amended claim 1, and cancelled claims 4, 6, and 13. Claims 2, 3, 5, 7-12, 14, 15, and 18 depend from claim 1.
withdrawn in view of amended claim 1, and cancelled claims 4, 6, and 13. Claims 2, 3, 5, 8, and 14-18 depend from claim 1.

Allowable Subject Matter
The amended claims 1, 19, and 20 are allowed. Claims 2, 3, 5, 7-12, and 14-18, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to An analgesic composition for topical application m relieving peripheral neuropathy, the analgesic composition comprising: an aqueous phase and a silicone phase provided as a water-in-silicone inverse phase emulsion; wherein the aqueous phase comprising magnesium sulfate in an amount from about 15 to about 30 weight percent based on the total weight of the composition, a water-soluble carrier consisting of ethoxydiglycol in an amount from 0.5 to about 5 weight percent based on the total weight of the composition, glycerine in an amount from 0.5 to about 10 weight percent based on the total weight of the composition and one of butylene glycol and propylene glycol, a third agent from at least one preservative… wherein the analgesic composition has a viscosity from 20 to 10,000 cps to provide a liquid or serum form for topical application; claim 19, directed to A method of manufacturing the analgesic composition of claim 1; and claim 20, directed to An analgesic composition for relieving peripheral neuropathy, the analgesic composition comprising: an aqueous phase comprising: magnesium sulfate in an amount of about 15 to about 30 weight percent of the total weight of the composition; optional a source of vitamin B12 in an amount of about 0.001 to about 1 weight percent of the total weight of the composition; at least one water-soluble carrier consisting of  Schmit et al. (US 2008/0317873, published on December 25, 2008) disclosed an analgesic composition produced by mixing silicone surfactant, water-insoluble carrier, salicylate, and capsicum to form a silicone mixture. In a separate vessel, magnesium sulfate (Epsom salts), water-soluble carrier, and water are mixed to form a magnesium sulfate mixture. The silicone mixture is then blended with the magnesium sulfate mixture over about 30 minutes to form the analgesic composition. The composition has a viscosity of at least about 4000 cps at a temperature of 25° C, preferably about 4000 cps to about 16,000 cps at 25° C. The pain relief composition may be prepared in a variety of formulations, including lotion, gel, cream, paste, foam, body rub, serum, stick-type solid, sprayable solution. The compositions may include about 5.0 to about 25.0 weight percent water-insoluble carrier selected from silicone derivatives such as cyclomethicone and dimethicone, and about 1.0 to about 5.0 weight percent water-soluble carrier selected from glycerin, propylene glycol, or other polyhydric alcohols. Surfactants are effective for aiding in emulsification. Preferably, the surfactant is selected from group comprising alkyl-modified ether adducts of dimethicone, hydrophillically modified alkyl fatty acid esters of polyols. The composition may further include antimicrobials (or preservatives), selected from parabens, benzyl alcohol, or tetrasodium EDTA.  In another important aspect, an analgesic composition is provided that includes 10 to about 50 weight percent magnesium sulfate (preferably about 10 to about 30 weight percent), about 2 to about 25 weight percent carrier (preferably 5 to 15 weight percent), about 0.5 to about 5.0 weight percent surfactant, about 0.5 to about 2 weight percent methyl salicylate, about 0.01 to about 0.2 weight percent capsicum, and about 35 to about 65 weight percent water (pages 2/4 to 3/4, [0006-0009, 0012, 0013, 0015, and 0019). Winckle et al. (US 2007/0207107, published on September 6, 2007) disclosed a water-in-silicone emulsion made as follows. A hydrophilic phase of the drug verapamil was made by dissolving 1 gram of verapamil as the hydrochloride in 24 grams of water combined with 5 grams of propylene glycol and 2 grams of polysorbate 20. In a separate container, a lipophilic silicone phase was made by combining 15 grams of Dow Corning® 345 Cyclomethicone Fluid (decamethylcyclopenta-siloxane) with 25 grams of Dow Corning® 344 Cyclomethicone Fluid (octamethylcyclotetrasiloxane), 8 grams of Dow Corning® 3225C Formulation Aid (Cyclomethicone and PEG/PPG-18/18 Dimethicone; a blend of a silicone emulsifier in Dow Corning® 344 Fluid), 10 grams of Dow Corning® 200 Dimethicone Fluid (polydimethylsiloxane), 5 grams of Dow Corning ST Cyclomthicone 5-NF Fluid (decamethylcyclopentasiloxane), and 5 grams of oleyl alcohol. After complete mixing of the silicone phase, the hydrophilic phase was added to the silicone phase with high shear mixing to form a water-in-silicone emulsion cream. Percutaneous absorption and epidermal deposition of the API verapamil was statistically enhanced in the silicone-containing formulation as the positive control (page 9/14, [0038]; page 12/14, [Table 4, first column; page 10/14, [0043]). Examples of suitable hydrophilic solvents that may be used in addition to water or in place of water include ethanol; polyethylene glycol; glycerin; propylene glycol; diethylene glycol monoethyl ether; hexylene glycol; 3-propanediol; 1,2-butanediol; 1,2,3-propanetriol; 1,3-butanediol (= butylene glycol) (page 8/14, [0027]). Dow Corning 3225C (http://www.infochems.co.kr/chemdb/product_content.asp?product_id=45363) disclosed that DOW CORNING 3225C Formulation Aid is a 10% dispersion of a high molecular weight silicone surfactant in DOW CORNING 344 Fluid (EU) (Cyclotetrasiloxane (and) Cyclopentasiloxane). Non-volatile content is 10.5 % (left col., para. 2 and 4). The calculated non-volatile PEG/PPG-18/18 Dimethicone surfactant in the water-in-silicone emulsion is 0.84 wt% (= 8 wt% x 10.5%). Barr et al. (US 2001/0011083, published on August 2, 2001) disclosed a topically (externally) applied formulation which has three simultaneous effects, analgesic, anesthetic and antipruritic effects. It is an object to provide a capsaicin based pain reliever that does not burn when applied topically. Capsicum is obtained by grinding up the fruits of enhancing the composition, the following are contemplated: Arnica montana (1 or 2 wt% in CREAM EXAMPLE), Hypericum perforatum, Aloe barbadensis gel, Citric acid to adjust the pH 5, Propylene glycol with methyl and propyl parabens as preservatives, a chelating agent to keep the product from separating, such as edetatedisodium. To enhance the antipruritic effect, additional components, selected from methyl sulphonyl methane, sodium bicarbonate, calamine, allatoin, and/or kaolin, can be added. This formulation is for a gel, a cream, an opaque cream, a spray using propellants, such as butyl propellants, and a liquid or lotion. Preferably, the transdermal component is used in amounts from about 0.01 to about to 33.0%, more preferably from about 0.5% to about 9.0% (pages 3/10 to 4/10, [0019, 0035, and 0044-0050]; page 2/10, [0011]; pages 5/10 to 7/10, [0059, 0061, 0064, and 0082]). However, the references did not teach or suggest the recitation “water-soluble carrier consisting of ethoxydiglycol in an amount from 0.5 to about 5 weight percent based on the total weight of the composition, glycerine (or in an amount from 0.5 to about 10 weight percent based on the total weight of the composition) and one of butylene glycol and propylene glycol”, required by claims 1, 19, and 20, and limited by the closed transitional phrase “consisting of” to exclude other water-soluble carrier, such as generic polyhydric alcohols, ethanol, polyethylene glycol or hexylene glycol, also disclosed by the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 7-12, and 14-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623